DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a controller” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“The controller” in claim 20 is read as the item 201 in Fig.2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 16, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kang’048 (US 2014/0355048).
     With respect to claim 1, Kang’048 teaches a non-transitory computer-readable storage medium that stores a program to cause a computer to perform a method for controlling a communication apparatus, the method comprising: 

     notifying, after displaying the screen, of a message indicating that the image forming apparatus as the communication destination has not been set at least on condition that the image forming apparatus as the communication destination has not been set. (Fig.4B, item 435).  
     With respect to claim 2, which further limits claim 1, Kang’048 teaches wherein the object indicating that the image forming apparatus as the communication destination has not been set includes information suggesting a selection of a device (Fig.4B).  
     With respect to claim 3, which further limits claim 1, Kang’048 teaches wherein the message indicating that the image forming apparatus as the communication destination has not been set includes information suggesting a selection of a device (Fig.4B, item 435).  
     With respect to claim 4, which further limits claim 2, Kang’048 teaches wherein the object indicating that the - 35 -10154545US03image forming apparatus as the communication destination has not been set includes character information indicating a device selection (Fig.4B).  
     With respect to claim 5, which further limits claim 3, Kang’048 teaches wherein the message indicating that the image forming apparatus as the communication destination has not been set includes character information indicating a device selection (Fig. 4B).  
claim 6, which further limits claim 1, Kang’048 teaches wherein the message indicating that the image forming apparatus as the communication destination has not been set is displayed on the display device before a setting screen, through which a setting for a function to perform communication with the image forming apparatus as the communication destination is set, is displayed [As shown in Fig.4B, the desired printer is being searched and as shown in Fig.4c, the selected printer is being designated and then to configure the setting for printing (paragraphs 76-78)].  
     With respect to claim 7, which further limits claim 6, Kang’048 teaches wherein the setting screen is a setting screen for a print function (Fig.4B, item 412).  
     With respect to claim 8, which further limits claim 6, Kang’048 teaches wherein the setting screen is a setting screen for a scan function (Fig.4B, item 413).  
     With respect to claim 9, which further limits claim 1, Kang’048 teaches wherein the object indicating that the image forming apparatus as the communication destination has not been set is an object for displaying a selection screen through which the image forming apparatus as the communication destination is selected [As shown in Fig.4B, the desired printer is being searched and as shown in Fig.4c, the selected printer is being designated and to configure the setting for printing (paragraphs 76-78)].  
     With respect to claim 16, which further limits claim 1, Kang’048 teaches wherein at least one of the plurality - 37 -10154545US03of functions is a print function (Fig.3, item 312).  
     With respect to claim 17, which further limits claim 1, which further limits claim 1, Kang’048 teaches wherein at least one of the plurality of functions is a scan function (Fig.3, item 313).  
claim 19, which further limits claim 1, Kang’048 teaches wherein the program is an application installed on the communication apparatus [regarding to the installed program which provides the screen shown in Fig.3).  
     With respect to claim 20, Kang’048 teaches a communication apparatus (Fig.1, item 100) comprising: 
     a display device (Fig.8, item 130); 
     a communication interface (Fig.8, items 110 and 120); 
     and one or more controllers (Fig.8, item 140) configured to function as: 
     a unit configured to display, on a display device, a screen (Fig.4B) including a plurality of selection objects corresponding to a plurality of functions (Fig.4B, items 412, 413 and 414) to perform communication with an image forming apparatus set as a communication destination and including an object indicating that the image forming apparatus as the communication destination has not been set (Fig.4B); and 
     a unit configured to notify, after displaying the screen, of a message indicating that the image forming apparatus as the communication destination has not been set at least on condition that the image forming apparatus as the communication destination has not been set (Fig.4B, item 435).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang’048 (US 2014/0355048), and further in view of Tsuji’516 (US 2007/0030516).
     With respect to claim 10, which further limits claim 9, Kang’048 does not teach wherein the selection screen is a screen through which one image forming apparatus is selected from a list of a plurality of image forming apparatuses.  
     Tsuji’516 teaches wherein the selection screen is a screen through which one image forming apparatus is selected from a list of a plurality of image forming apparatuses (Fig.12 and paragraph 70).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Tsuji’516 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
     With respect to claim 11, which further limits claim 9, Kang’048 does not teach wherein the selection screen is a screen through which a candidate of an image forming apparatus to be set as a communication destination is searched for.  
     Tsuji’516 teaches wherein the selection screen is a screen through which a candidate of an image forming apparatus to be set as a communication destination is searched for (Fig.12 and paragraph 70).

     With respect to claim 12, which further limits claim 10, Kang’048 does not teach wherein the list includes identification information for the plurality of image forming apparatuses.  
     Tsuji’516 teaches wherein the list includes identification information for the plurality of image forming apparatuses (Fig.12).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Tsuji’516 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
     With respect to claim 13, which further limits claim 10, Kang’048 does not teach wherein the list consists of information based on a received radio wave.  
     Tsuji’516 teaches wherein the list consists of information based on a received radio wave (paragraphs 69 and 70).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Tsuji’516 to display the searched printer in the printer list because this will allow the desired printer to be selected more effectively. 
claim 15, which further limits claim 1, Kang’048 does not teach wherein at least one of the plurality of functions is a function to perform communication with the image forming apparatus via wireless LAN communication.
     Tsuji’516 teaches wherein at least one of the plurality of functions is a function to perform communication with the image forming apparatus via wireless LAN communication (paragraph 35).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Tsuji’516 to enable the printer and the mobile device to communicated with each other using the wireless LAN communication because this will allow the printer and the mobile device to exchange information more effectively. 
     With respect to claim 18, which further limits claim 15, Kang’048 does not teach wherein the wireless LAN communication is communication conforming to Wi-Fi standard.  
     Tsuji’516 teaches wherein the wireless LAN communication is communication conforming to Wi-Fi standard (paragraph 35).
      Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kang’048 according to the teaching of Tsuji’516 to enable the printer and the mobile device to communicated with each other using the wireless LAN communication because this will allow the printer and the mobile device to exchange information more effectively. 
 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kang’048 (US 2014/0355048), Tsuji’516 (US 2007/0030516) and further in view of Saeki’477 (US 2016/0360477)
     With respect to claim 14, which further limits claim 10, the combination of Tsuji’516 and Saeki’477 does not teach wherein the list consists of information based on a received Bluetooth Low Energy (BLE) advertising packet.  
     Saeki’477 teaches wherein the list consists of information based on a received Bluetooth Low Energy (BLE) advertising packet (paragraphs 53 and 92).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Tsuji’516 and Saeki’477 according to the teaching of Saeki’477 to use Bluetooth Low Energy (BLE) advertising packet to search for printers because this will allow the printers to be searched more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Naito’758 (US 2017/0264758 discloses the image processing apparatus performs processing for the user authentication using the received information, and transitions to a status where a function of the image processing apparatus is used via an operation unit upon condition that the user authentication has succeeded.  
 Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674